United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2802
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                              Matthew David Siebrass

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                             Submitted: April 16, 2020
                               Filed: May 8, 2020
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

       After Matthew David Siebrass violated the conditions of his supervised release,
the district court1 sentenced him to 40 months of imprisonment, to be followed by an


      1
       The Honorable John M. Gerrard, Chief Judge, United States District Court for
the District of Nebraska.
additional year of supervised release. Siebrass appeals, challenging the substantive
reasonableness of the sentence. He points out that, while the district court was
authorized by statute to impose a 60-month sentence, the United States Sentencing
Guidelines Manual (“Guidelines” or “U.S.S.G.”) recommended only 6 to 12 months
of imprisonment. See 18 U.S.C. § 3583(e)(3) (establishing statutory maximum prison
sentences upon supervised-release revocation); U.S.S.G. § 7B1.4(a) (outlining
recommended prison sentences upon supervised-release revocations). According to
Siebrass, the district court unfairly counted both his methamphetamine addiction and
his failure to complete drug treatment programs against him, and as a result imposed
a sentence disproportionate to the “breach of trust” caused by his violation.

       “We review the substantive reasonableness of a revocation sentence under the
abuse-of-discretion standard.” United States v. Beran, 751 F.3d 872, 875 (8th Cir.
2014). A sentencing court abuses its discretion “when it . . . fails to consider a
relevant factor that should have received significant weight . . . [or] gives significant
weight to an improper or irrelevant factor.” United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc) (quoting United States v. Kane, 552 F.3d 748, 752 (8th
Cir. 2009), vacated, 562 U.S. 1267 (2011)). In our review, we “take into account the
totality of the circumstances, including the extent of any variance from the Guidelines
range.” Id. (quoting Gall v. United States, 552 U.S. 38, 51 (2007)). But “it will be
the unusual case when we reverse a district court sentence — whether within, above,
or below the applicable Guidelines range — as substantively unreasonable.” Id. at
464 (quoting United States v. Gardellini, 545 F.3d 1089, 1090 (D.C. Cir. 2008)).

       We see nothing in the record indicating the district court’s failure to properly
consider or weigh the sentencing factors listed in 18 U.S.C. § 3583(e). It did not
attempt to punish Siebrass for his inability to complete treatment for his addiction.
Rather, Siebass’s inability to abide by the required conditions suggested to the court
that serving his would-be supervised-release period in prison would better serve both
Siebrass and society. Just as it “is not unreasonable for a district court presented with

                                          -2-
an incorrigible defendant to impose a lengthy sentence and then discharge the
defendant from supervision,” it is not unreasonable for a district court to impose on
an incorrigible defendant both a lengthy sentence and a supervisory period upon
release. See United States v. Doe, 516 F. App’x 604, 605 (8th Cir. 2013)
(unpublished) (affirming a 48-month sentence upon revocation when the
recommended sentence was 8–14 months); see also United States v. Larison, 432
F.3d 921, 924 (8th Cir. 2006) (affirming a 60-month sentence upon revocation when
the recommended sentence was 5–11 months and after expressing concern about the
defendant’s “inability to successfully complete drug treatment programs while on
supervised release”).

       The district court was familiar with Siebrass’s history and characteristics, the
resources invested into his improvement, the allegations of additional
supervised-release violations, and the prior reduction of his sentence. Cf. Beran, 751
F.3d at 874–75. Under such circumstances, the district court acted within its
discretion in fashioning Siebrass’s revocation sentence. Id. at 875 (affirming a 48-
month sentence upon revocation when the recommended sentence was 8–14 months).
We therefore affirm.
                        ______________________________




                                         -3-